Exhibit 10.3

 

LOCK-UP AGREEMENT

 

This Lock-Up Agreement (“Agreement”) is made and entered into as of May 2, 2017
between BioLargo, Inc., a Delaware corporation (“BioLargo” or “Company”) and
Dennis P. Calvert (“Calvert”), with respect to the following facts:

 

RECITALS

 

A.     Calvert has been employed as the Company’s President and Chief Executive
since 2002, and concurrently with the executive of this Agreement, has executed
a new employment agreement to continue in those roles;

 

B.     Calvert’s new employment agreement provides for the issuance of 1,500,000
shares of common stock, subject to the restrictions set forth herein;

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants contained herein and for other good and valuable consideration the
receipt and sufficiency of which is hereby acknowledged by each of the parties
hereto, the parties hereto hereby agree as follows.

 

1.     Restriction on Transfer of Shares. Except as permitted in Paragraph 2
below, Calvert covenants and agrees for himself that he shall not offer, sell,
contract to sell, pledge, hypothecate, grant any option to purchase or otherwise
directly or indirectly dispose of or transfer the BioLargo Shares (defined
below), or enter into any swap, hedge or other arrangement that transfers, in
whole or in part, any of the economic consequences of ownership of the BioLargo
Shares (collectively, the “Restrictions”) until the earliest to occur of: (i)
the consummation of a sale (in a single transaction or in a series of related
transactions) of BioLargo by means of a sale of (a) a majority of the then
outstanding common stock of BioLargo (whether by merger, consolidation, sale or
transfer of common stock, reorganization, recapitalization or otherwise) or (b)
all or substantially all of the assets of BioLargo; and (ii) the successful
commercialization of BioLargo’s products or technologies as demonstrated by its
receipt of at least $3,000,000 in cash, or the recognition of $3,000,000 in
revenue, over a 12-month period from the sale of products and/or the license of
technology; and (iii) the Company’s breach of the employment agreement between
the Company and Calvert dated May 2, 2017 and resulting in Calvert’s
termination.

 

2.     Permitted Transfers. Notwithstanding the foregoing, Calvert may transfer
(a “Permitted Transfer”) the BioLargo Shares by will or intestate succession
upon death.

 

3.     Vesting. The BioLargo Shares are unvested at time of grant, and shall
only vest upon removal of the Restrictions set forth in Paragraph 1.

 

 
1 

--------------------------------------------------------------------------------

 

 

4.     BioLargo Shares. As used herein, “BioLargo Shares” means the 1,500,000
shares issued to Calvert upon the execution of his employment agreement dated
May 2, 2017.

 

5.     Compliance with Securities Laws.

 

(a)     Calvert acknowledges and agrees that none of the BioLargo Shares will be
registered, and none of BioLargo Shares will have registration rights. All
certificates evidencing the BioLargo will bear a legend substantially in the
following form:

 

THESE SECURITIES ARE SUBJECT TO A LOCK-UP AGREEMENT PROHIBITING THEIR TRANSFER.

 

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED, OR QUALIFIED FOR SALE UNDER ANY STATE SECURITIES LAWS (COLLECTIVELY,
“SECURITIES LAWS”) AND MAY NOT BE OFFERED, SOLD OR OTHERWISE TRANSFERRED UNLESS
REGISTERED OR QUALIFIED FOR SALE UNDER ALL APPLICABLE SECURITIES LAWS OR UNLESS,
IN THE OPINION OF COUNSEL SATISFACTORY TO THE ISSUER, IN FORM AND SUBSTANCE
SATISFACTORY TO THE ISSUER, ANY SUCH OFFER, SALE OR OTHER TRANSFER IS EXEMPT
FROM THE REGISTRATION OR QUALIFICATION REQUIREMENTS OF SUCH SECURITIES LAWS.

 

(b)     Notwithstanding anything contained in this Agreement to the contrary, no
Permitted Transfer shall take place, and the Company shall not recognize any
otherwise Permitted Transfer on the books and records of the Company, including
without limitation its stock ledger, and shall not recognize a transferee of any
otherwise Permitted Transfer as a stockholder of the Company, without full
compliance with Federal and applicable state securities laws, including without
limitation the furnishing of opinions requested by the Company.

 

6.     Further Assurances. The parties hereto shall execute, acknowledge and
deliver any further documents, instruments, or other assurances and shall take
any other action consistent with the terms of this Agreement that may be
reasonably requested by any other party or its counsel for the purpose of
confirming or effectuating any of the provisions provided by, and transactions
contemplated and permitted by, this Agreement.

 

7.     Binding Effect. This Agreement and any amendment hereto, shall be binding
upon the parties hereto, their successors, heirs, next of kin, executors,
administrators, personal representatives, legal representatives, assignees,
creditors, including receivers, and all other persons.

 

8.     Attorneys’ Fees. In any legal proceeding arising out of this Agreement,
including with respect to any instrument, document or agreement made under or in
connection with this Agreement, the prevailing party shall be entitled to
recover its costs and reasonable attorneys’ fees and expense.

 

 
2 

--------------------------------------------------------------------------------

 

 

9.     Entire Agreement. This Agreement, and any related agreement referred to
herein, constitutes the entire agreement between the parties hereto with respect
to the subject matter hereof. This Agreement supersedes and replaces all prior
understandings and agreements between the parties hereto, whether written or
oral, express or implied, with respect to the subject matter hereof.

 

10.     Amendment and Modification. This Agreement may be amended or modified at
any time or times only by unanimous written agreement of all parties to this
agreement.

 

11.     Severability. The provisions of this Agreement are independent of and
severable from each other, and no provision shall be affected or rendered
invalid or unenforceable by virtue of the fact that for any reason any other or
others of them may be invalid or unenforceable in whole or in part. Further, if
a court of competent jurisdiction determines that any provision of this
Agreement is invalid or unenforceable as written, such court may interpret,
construe, rewrite or revise such provision, to the fullest extent allowed by
law, so as to make it valid and enforceable consistent with the intent of the
parties hereto.

 

12.     Counterparts. This Agreement may be executed by facsimile signature and
in any number of counterparts, each of which shall be deemed to be an original
as against any party hereto whose signature appears hereon, and all of which
shall together constitute one and the same instrument. This Agreement shall
become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.

 

IN WITNESS WHEREOF, each of the parties hereto have executed this Lock-Up
Agreement, to be effective as of the date first written above.

 

 

BIOLARGO, INC.

 

 

 

 

 

 

 

 

 

 

By:

/s/Charles K. Dargan, II

 

 

 

Charles K. Dargan, II, Chief Financial Officer

 

 

 

 

 

  CALVERT:                       /s/ Dennis P. Calvert       Dennis P. Calvert  

 

 

 

 

 

3